DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RACHAEL HICKS,
                             Appellant,

                                     v.

                         VIRGINIA FRAZIER,
                              Appellee.

                              No. 4D20-2674

                              [March 31, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502020CA005255XXXMB.

  Benjamin T. Hodas and Brendon Carrington of Fisher Potter Hodas, PL,
West Palm Beach, for appellant.

   L. Louis Mrachek, Jennifer Perrone, Michael W. Kranz, and Alan B.
Rose of Mrachek, Fitzgerald, Rose, Konopka, Thomas & Weiss, P.A., West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.